Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 05/10/2021.
	Claim 1-20 are pending in this office action.
Claim Rejections - 35 USC § 101

3.    	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 1-3, 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite directing a query request to a shard based on monitoring of the data.

Regarding independent claims 1, 10 and 17, the limitation “corresponding to a first data shard within a first set of data shards, identify a second data shard within a second set of data shards” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Similarly, limitations “evaluate a monitored condition corresponding to the first data shard”, “retrieve an identifier of the second data shard in response to the evaluating of the monitored condition”, “associate the retrieved identifier of the second data shard to the first data shard” and “cause to direct requests corresponding to the retrieved identifier, to the first data shard”, all are processes, that under broadest reasonable interpretation, covers performance of the limitation in the mind. There is, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper. For example, but for the language, “corresponding” in the context of this claim encompasses the user manually identifying two partitions and can correspond one to other. Similarly, “evaluate a monitored condition”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the a human mentally or with pen and paper,  in the context of this claim encompasses the user thinking can monitor the condition mentally or performing with pen and paper, “retrieve an identifier” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the a human mentally or with pen and paper,  in the context of this claim encompasses the user thinking can identify the partition based on the monitored condition. Also for “associate the retrieved identifier” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the a human mentally or with pen and paper,  in the context of this claim encompasses the user thinking can associated/merged/joined different partitions based on the monitored condition.” direct requests corresponding to the retrieved identifier” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the a human mentally or with pen and paper,  in the context of this claim encompasses the user thinking can merge/associated the partitions and then search the joined set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element, a data access engine coupled to the processor. The corresponding, evaluating, associating steps are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of corresponding, evaluating, associating steps are well-understood, routine, and conventional functions. The background does not provide any indication that the steps of corresponding, evaluating, associating are anything other than extracting data and manipulating the gathered information by a series of steps is a well-understood, routine, conventional function as it is claimed here in a merely generic manner.

Regarding claims 2-3, 4-9, 11-16 and 18-20, the limitation “data shard is identified based on a shard mapping”, “evaluate the monitored condition based on a criteria”, “associating different shards/ partitions and taking a backup”, “ the shards/ partitions are based on a predetermined criteria, “getting the data from plurality of sources”, “one shard/ partition corresponds to another partition” and “ shards/ partitions comprising subsets of data”. All of these are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the a human mentally or with pen and paper, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 112
5.	Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recites the term “the data refreshing module” is unclear and is indefinite because the specification does not recite the term. The written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claim 1 recites the limitation " “the data refreshing module”. There is insufficient antecedent basis for this limitation as the term “the data refreshing module” is not been recited previously.
	To further the prosecution examiner interprets  the data refreshing module as a data access engine.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kulkarni; Sanjeev (US 20220247695 A1).

Regarding independent claim 1, Kulkarni; Sanjeev (US 20220247695 A1) teaches,  a data system (Fig. 1, Paragraph [0180]  FIG. 1 represents one example of a networked computer system) comprising: a processor; a data access engine coupled to the processor (Fig. 1, FIG. 1 represents one example of a networked computer system Paragraph [0181] The networked computer environment 100 comprises one or more computing devices. These one or more computing devices comprise any combination of hardware and software configured to implement the various logical components described herein. For example, the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components), wherein the data refreshing module is to: corresponding to a first data shard within a first set of data shards, (Paragraph [0217] The indexing node manager 406 can manage the processing of the various streams or partitions of data by the indexing node 404. As partitions or data streams are assigned to the indexing node 404, the indexing node manager 406 can generate one or more partition manager(s) 408 to manage each partition or data stream. In some cases, the indexing node manager 406 generates a separate partition manager 408 for each partition or shard that is processed by the indexing node 404. In certain embodiments, the partition can correspond to a topic of a data stream of the ingestion buffer 310. Each topic can be configured in a variety of ways. For example, in some embodiments, a topic may correspond to data from a particular data source 202, tenant, index/partition, or sourcetype. In this way, in certain embodiments, the indexing system 212 can discriminate between data from different sources or associated with different tenants, or indexes/partitions  (i.e., first partition or shard processed by indexing node is equated to first data shard from plurality of data shards). For example, the indexing system 212 can assign more indexing nodes 404 to process data from one topic (associated with one tenant) than another topic (associated with another tenant), or store the data from one topic more frequently to common storage 216 than the data from a different topic, etc. (i.e., the bucket associated with first data shard and stored in common storage is the second data shard from the plurality of data shards), identify a second data shard within a second set of data shards (Paragraph  [0225] Based on a bucket roll-over policy, the partition manager 408 can instruct the indexer 410 to convert editable groups of data or buckets to non-editable groups or buckets and/or copy the data associated with the partition to common storage 216 (i.e., the bucket associated with first data shard and stored in common storage is the second data shard from the plurality of data shards). Also see for how the second data is identified, Paragraph [0229] The acknowledgement that the data has been stored in common storage 216 can also include location information about the data within the common storage 216. For example, the acknowledgement can provide a link, map, or path to the copied data in the common storage 216. Using the information about the data stored in common storage 216, the partition manager 408 can update the data store catalog 220. For example, the partition manager 408 can update the data store catalog 220 with an identifier of the data (e.g., bucket identifier, tenant identifier, partition identifier, etc.), the location of the data in common storage 216, a time range associated with the data, etc. In this way, the data store catalog 220 can be kept up-to-date with the contents of the common storage 216.); 
evaluate a monitored condition corresponding to the first data shard (Paragraph [0247] The bucket merge policy can indicate which buckets are candidates for a merge or which bucket to merge (e.g., based on time ranges, size, tenant/partition or other identifiers), the number of buckets to merge, size or time range parameters for the merged buckets, and/or a frequency for creating the merged buckets. For example, the bucket merge policy can indicate that a certain number of buckets are to be merged, regardless of size of the buckets. As another non-limiting example, the bucket merge policy can indicate that multiple buckets are to be merged until a threshold bucket size is reached (e.g., 750 MB, or 1 GB, or more). As yet another non-limiting example, the bucket merge policy can indicate that buckets having a time range within a set period of time (e.g., 30 sec, 1 min., etc.) are to be merged, regardless of the number or size of the buckets being merged  (i.e., the first data shard is monitored based on the size threshold or threshold time range. Here based on the criteria size or time is the monitored condition);
retrieve an identifier of the second data shard in response to the evaluating of the monitored condition (Paragraph [0248] the bucket merge policy can indicate which buckets are to be merged or include additional criteria for merging buckets. For example, the bucket merge policy can indicate that only buckets having the same tenant identifier and/or partition are to be merged, or set constraints on the size of the time range for a merged bucket (e.g., the time range of the merged bucket is not to exceed an average time range of buckets associated with the same source, tenant, partition, etc.). In certain embodiments, the bucket merge policy can indicate that buckets that are older than a threshold amount (e.g., one hour, one day, etc.) are candidates for a merge or that a bucket merge is to take place once an hour, once a day, etc. In certain embodiments, the bucket merge policy can indicate that buckets are to be merged based on a determination that the number or size of warm buckets in the data store 412 of the indexing node 404 satisfies a threshold number or size, or the number or size of warm buckets associated with the same tenant identifier and/or partition satisfies the threshold number or size. It will be understood, that the bucket manager 414 can use any one or any combination of the aforementioned or other criteria for the bucket merge policy to determine when, how, and which buckets to merge (i.e., based on the merge policy retrieving an identifier having threshold size or time range of the merged bucket from the common storage) .
associate the retrieved identifier of the second data shard to the first data shard (Paragraph [0246] the bucket manager 414 can monitor the buckets stored in the data store 412 and/or common storage 216 and merge buckets according to a bucket merge policy (i.e., in response to the monitored condition). For example, the bucket manager 414 can monitor and merge warm buckets stored in the data store 412 before, after, or concurrently with the indexer copying warm buckets to common storage 216 (i.e., associating the first data shard which is in data store 412 and the second data shard which is in common storage based on the monitored condition such as a time threshold).
and cause to direct requests corresponding to the retrieved identifier, to the first data shard (Paragraph [0252] the bucket management policy can indicate that the pre-merged buckets are to be removed without regard to queries relying on the pre-merged buckets and that any queries relying on the pre-merged buckets are to be redirected to the merged bucket. Paragraph [0253] In addition to removing the pre-merged buckets and merged bucket from the data store 412 and removing or instructing common storage 216 to remove the pre-merged buckets from the data store(s) 218, the bucket manger 414 can update the data store catalog 220 or cause the indexer 410 or partition manager 408 to update the data store catalog 220 with the relevant changes. These changes can include removing reference to the pre-merged buckets in the data store catalog 220 and/or adding information about the merged bucket, including, but not limited to, a bucket, tenant, and/or partition identifier associated with the merged bucket, a time range of the merged bucket, location information of the merged bucket in common storage 216, etc. In this way, the data store catalog 220 can be kept up-to-date with the contents of the common storage 216 (i.e., the queries are directed to the merged bucket)).

Regarding dependent claim 2, Kulkarni et al teaches, the data system as claimed in claim 1. 
Kulkarni et al further teaches, wherein the second data shard is identified based on a shard mapping, wherein the shard mapping is to associate an identifier of the second data shard to a data attribute of data stored within the second data shard (Paragraph [0170] As will be described in greater detail herein, at least with reference to FIG. 5, the query system 214 can receive queries that identify a set of data to be processed and a manner of processing the set of data from one or more client devices 204, process the queries to identify the set of data, and execute the query on the set of data. In some cases, as part of executing the query, the query system 214 can use the data store catalog 220 to identify the set of data to be processed or its location in common storage 216 and/or can retrieve data from common storage 216 (i.e., identifying the second data shard/bucked based on shard mapping in the data store catalog)).

Regarding dependent claim 3, Kulkarni et al teaches, the data system as claimed in claim 1. 
Kulkarni et al further teaches, wherein the data access engine is to evaluate the monitored condition based on one of a threshold volume of data within the first data shard, type of data, and frequency of data being updated in the first data shard (Paragraph [0247] The bucket merge policy can indicate which buckets are candidates for a merge or which bucket to merge (e.g., based on time ranges, size, tenant/partition or other identifiers), the number of buckets to merge, size or time range parameters for the merged buckets, and/or a frequency for creating the merged buckets. For example, the bucket merge policy can indicate that a certain number of buckets are to be merged, regardless of size of the buckets. As another non-limiting example, the bucket merge policy can indicate that multiple buckets are to be merged until a threshold bucket size is reached (e.g., 750 MB, or 1 GB, or more). As yet another non-limiting example, the bucket merge policy can indicate that buckets having a time range within a set period of time (e.g., 30 sec, 1 min., etc.) are to be merged, regardless of the number or size of the buckets being merged  (i.e., the first data shard is monitored based on the size threshold or threshold time range. Here based on the criteria size or time is the monitored condition).

Regarding dependent claim 4, Kulkarni et al teaches, the data system as claimed in claim 1. 
Kulkarni et al further teaches, wherein the data access engine is to evaluate the monitored condition based on machine learning model, with the machine learning model being trained on a training data set representing at least one of the monitored conditions (Paragraph [0440] It will be understood that the bucket roll-over policy can use a variety of techniques or thresholds to indicate when to store the buckets in common storage 216. [0443] As another non-limiting example, consider a scenario in which buckets from a partition _main are being queried more frequently than bucket from the partition _test. The bucket roll-over policy can indicate that based on the increased frequency of queries for buckets from partition main, buckets associated with partition _main should be moved more frequently to common storage 216, for example, by adjusting the threshold size used to determine when to store the buckets in common storage 216. In this way, the query system 214 can obtain relevant search results more quickly for data associated with the _main partition. Further, if the frequency of queries for buckets from the _main partition decreases, the data intake and query system 108 can adjust the threshold accordingly (i.e., the threshold size, which is the monitored condition is evaluated and adjusted dynamically/ machine learning model. For machine learning please see Paragraphs [0743]). In addition, the bucket roll-over policy may indicate that the changes are only for buckets associated with the partition _main or that the changes are to be made for all buckets, or all buckets associated with a particular tenant that is associated with the partition main, etc., [0786], machine learning model can iteratively infer and/or reason rules for a given set of data by passing a set of data repeatedly through the looped pipeline. Therefore, the machine learning model can be trained on historical data in order to identify and/or predict subsequently received data.
Regarding dependent claim 5, Kulkarni et al teaches, the data system as claimed in claim 1. 
Kulkarni et al further teaches, wherein on associating the retrieved identifier of the second data shard to the first data shard (Paragraph [0246] the bucket manager 414 can monitor the buckets stored in the data store 412 and/or common storage 216 and merge buckets according to a bucket merge policy (i.e., in response to the monitored condition). For example, the bucket manager 414 can monitor and merge warm buckets stored in the data store 412 before, after, or concurrently with the indexer copying warm buckets to common storage 216 (i.e., associating the first data shard which is in data store 412 and the second data shard which is in common storage based on the monitored condition such as a time threshold), 
the data access engine is to cause backing up of the second data shard (Paragraph [0246] the bucket manager 414 can monitor the buckets stored in the data store 412 and/or common storage 216 and merge buckets according to a bucket merge policy (i.e., in response to the monitored condition). For example, the bucket manager 414 can monitor and merge warm buckets stored in the data store 412 before, after, or concurrently with the indexer copying warm buckets to common storage 216 (i.e., associating the first data shard which is in data store 412 and the second data shard which is in common storage based on the monitored condition such as a time threshold. Copying the warm buckets is taking a backup)).

Regarding dependent claim 6, Kulkarni et al teaches, the data system as claimed in claim 1. 
Kulkarni et al further teaches, wherein the data shards in one of the first set of data shards and the second set of data shards are based on a predefined criteria (Paragraph [0342] In certain embodiments, the data store catalog 220 can include one or more keywords found within the data of the buckets. In such embodiments, the data store catalog can be similar to an inverted index, except rather than identifying specific events associated with a particular host, source, sourcetype, or keyword, it can identify buckets with data associated with the particular host, source, sourcetype, or keyword (i.e., data associated with the particular host, source, sourcetype, or keyword are based on the criteria)).

Regarding dependent claim 7, Kulkarni et al teaches, the data system as claimed in claim 1. 
Kulkarni et al further teaches, wherein the first set of data shards are coupled to a plurality of data sources from which data is periodically received (Paragraph [0209] FIG. 4 is a block diagram illustrating an embodiment of an indexing system 212 of the data intake and query system 108. The indexing system 212 can receive, process, and store data from multiple data sources 202, which may be associated with different tenants, users, etc. Using the received data, the indexing system can generate events that include a portion of machine data associated with a timestamp and store the events in buckets based on one or more of the timestamps, tenants, indexes, etc., associated with the data (i.e., the first set of data shards receive data from multiple data sources)).

Regarding dependent claim 8, Kulkarni et al teaches, the data system as claimed in claim 1. 
Kulkarni et al further teaches, wherein each of the data shards within the first set of data shards correspond to another data shard within the second set of data shards (Paragraph [0174] The data store catalog 220 can store information about the data stored in common storage 216, such as, but not limited to an identifier for a set of data or buckets, a location of the set of data, tenants or indexes associated with the set of data, timing information about the data, etc. For example, in embodiments where the data in common storage 216 is stored as buckets, the data store catalog 220 can include a bucket identifier for the buckets in common storage 216, a location of or path to the bucket in common storage 216, a time range of the data in the bucket (e.g., range of time between the first-in-time event of the bucket and the last-in-time event of the bucket), a tenant identifier identifying a customer or computing device associated with the bucket, and/or an index (also referred to herein as a partition) associated with the bucket, etc (i.e., each first set of data shard can correspond to second set of data shard for example by tenant ID));

Regarding dependent claim 9, Kulkarni et al teaches, the data system as claimed in claim 1. 
Kulkarni et al further teaches, wherein one of the first data shard and the second data shard further comprises a plurality of sub- shards (Paragraph [0226] In certain embodiments, the bucket roll-over policy can indicate data is to be copied to common storage 216 based on a determination that the amount of data associated with all partitions (or a subset thereof) of the indexing node 404 satisfies a threshold amount. Further, the bucket roll-over policy can indicate that the one or more partition managers 408 of an indexing node 404 are to communicate with each other or with the indexing node manager 406 to monitor the amount of data on the indexer 410 associated with all of the partitions (or a subset thereof) assigned to the indexing node 404 and determine that the amount of data on the indexer 410 (or data store 412) associated with all the partitions (or a subset thereof) satisfies a threshold amount. Accordingly, based on the bucket roll-over policy, one or more of the partition managers 408 or the indexing node manager 406 can instruct the indexer 410 to convert editable buckets associated with the partitions (or subsets thereof) to non-editable buckets and/or store the data associated with the partitions (or subset thereof) in common storage 216 (i.e., the first data shard stored in data store and second data shard stored in common storage comprises subsets of shards)).

Regarding independent claim 10, Kulkarni; Sanjeev (US 20220247695 A1) teaches, a method comprising: monitoring incoming data being stored in a first data shard within a first set of data shards (Paragraph [0224], [0225] As the indexer 410 processes the data, stores the data in buckets, and generates indexes of the data, the partition manager 408 can monitor the indexer 410 and the size of the data on the indexer 410 (inclusive of the data store 412) associated with the partition. The size of the data on the indexer 410 can correspond to the data that is actually received from the particular partition of the intake system 210, as well as data generated by the indexer 410 based on the received data (e.g., inverted indexes, summaries, etc.), and may correspond to one or more buckets. For instance, the indexer 410 may have generated one or more buckets for each tenant and/or partition associated with data being processed in the indexer 410 (i.e., the first data shard is monitored based on the size threshold. Here size is one of the monitored condition). Also see Paragraph [0468]); 
based on the monitoring, identifying a second data shard within a second set of data shards (Paragraph [0248] the bucket merge policy can indicate which buckets are to be merged or include additional criteria for merging buckets. For example, the bucket merge policy can indicate that only buckets having the same tenant identifier and/or partition are to be merged, or set constraints on the size of the time range for a merged bucket (e.g., the time range of the merged bucket is not to exceed an average time range of buckets associated with the same source, tenant, partition, etc.). In certain embodiments, the bucket merge policy can indicate that buckets that are older than a threshold amount (e.g., one hour, one day, etc.) are candidates for a merge or that a bucket merge is to take place once an hour, once a day, etc. In certain embodiments, the bucket merge policy can indicate that buckets are to be merged based on a determination that the number or size of warm buckets in the data store 412 of the indexing node 404 satisfies a threshold number or size, or the number or size of warm buckets associated with the same tenant identifier and/or partition satisfies the threshold number or size. It will be understood, that the bucket manager 414 can use any one or any combination of the aforementioned or other criteria for the bucket merge policy to determine when, how, and which buckets to merge (i.e., based on monitoring the merge policy retrieving an identifier having threshold size or time range of the merged bucket in the common storage),
wherein the second data shard corresponds to the first data shard  (Paragraph [0246] the bucket manager 414 can monitor the buckets stored in the data store 412 and/or common storage 216 and merge buckets according to a bucket merge policy (i.e., the second data shard which is a bucket in common storage corresponds to first data shard which is a bucket in data store)); 
associating an identifier of the second data shard to the first data shard (Paragraph [0246] To decrease search times and reduce overhead and storage associated with the buckets (while maintaining a reduced delay between processing the data and making it searchable), the bucket manager 414 can monitor the buckets stored in the data store 412 and/or common storage 216 and merge buckets according to a bucket merge policy. For example, the bucket manager 414 can monitor and merge warm buckets stored in the data store 412 before, after, or concurrently with the indexer copying warm buckets to common storage 216 (i.e., associating the first data shard which is in data store 412 and the second data shard which is in common storage based on the monitored condition such as a size threshold);
and causing to direct requests corresponding to the retrieved identifier, to the first data shard (Paragraph [0252] the bucket management policy can indicate that the pre-merged buckets are to be removed without regard to queries relying on the pre-merged buckets and that any queries relying on the pre-merged buckets are to be redirected to the merged bucket. Paragraph [0253] In addition to removing the pre-merged buckets and merged bucket from the data store 412 and removing or instructing common storage 216 to remove the pre-merged buckets from the data store(s) 218, the bucket manger 414 can update the data store catalog 220 or cause the indexer 410 or partition manager 408 to update the data store catalog 220 with the relevant changes. These changes can include removing reference to the pre-merged buckets in the data store catalog 220 and/or adding information about the merged bucket, including, but not limited to, a bucket, tenant, and/or partition identifier associated with the merged bucket, a time range of the merged bucket, location information of the merged bucket in common storage 216, etc. In this way, the data store catalog 220 can be kept up-to-date with the contents of the common storage 216 (i.e., the queries are directed to the merged bucket)).

Regarding dependent claim 11, Kulkarni et al teaches, the method as claimed in claim 10. 
Kulkarni et al further teaches, further comprising identifying a second data shard based on a shard mapping, wherein the shard mapping is to map an identifier of the second data shard to a data attribute of data stored within the second data shard (Paragraph [0170] As will be described in greater detail herein, at least with reference to FIG. 5, the query system 214 can receive queries that identify a set of data to be processed and a manner of processing the set of data from one or more client devices 204, process the queries to identify the set of data, and execute the query on the set of data. In some cases, as part of executing the query, the query system 214 can use the data store catalog 220 to identify the set of data to be processed or its location in common storage 216 and/or can retrieve data from common storage 216 (i.e., identifying the second data shard/bucket based on shard mapping in the data store catalog)).

Regarding dependent claim 12, Kulkarni et al teaches, the method as claimed in claim 10. 
Kulkarni et al further teaches, wherein the monitoring is based on one of a threshold volume of data within the first data shard, type of data, and frequency of data being updated in the first data shard (Paragraph [0247] The bucket merge policy can indicate which buckets are candidates for a merge or which bucket to merge (e.g., based on time ranges, size, tenant/partition or other identifiers), the number of buckets to merge, size or time range parameters for the merged buckets, and/or a frequency for creating the merged buckets. For example, the bucket merge policy can indicate that a certain number of buckets are to be merged, regardless of size of the buckets. As another non-limiting example, the bucket merge policy can indicate that multiple buckets are to be merged until a threshold bucket size is reached (e.g., 750 MB, or 1 GB, or more). As yet another non-limiting example, the bucket merge policy can indicate that buckets having a time range within a set period of time (e.g., 30 sec, 1 min., etc.) are to be merged, regardless of the number or size of the buckets being merged  (i.e., the first data shard is monitored based on the size threshold or threshold time range. Here based on the criteria size or time is the monitored condition).

Regarding dependent claim 13, Kulkarni et al teaches, the method as claimed in claim 10. 
Kulkarni et al further teaches, further comprising backing up of the second data shard on associating the identifier of the second data shard to the first data shard (Paragraph [0246] the bucket manager 414 can monitor the buckets stored in the data store 412 and/or common storage 216 and merge buckets according to a bucket merge policy (i.e., in response to the monitored condition). For example, the bucket manager 414 can monitor and merge warm buckets stored in the data store 412 before, after, or concurrently with the indexer copying warm buckets to common storage 216 (i.e., associating the first data shard which is in data store 412 and the second data shard which is in common storage based on the monitored condition such as a time threshold. Copying the warm buckets is taking a backup)).

Regarding dependent claim 14, Kulkarni et al teaches, the method as claimed in claim 10. 
Kulkarni et al further teaches, wherein the data shards in one of the first set of data shards and the second set of data shards are based on a predefined criteria (Paragraph [0342] In certain embodiments, the data store catalog 220 can include one or more keywords found within the data of the buckets. In such embodiments, the data store catalog can be similar to an inverted index, except rather than identifying specific events associated with a particular host, source, sourcetype, or keyword, it can identify buckets with data associated with the particular host, source, sourcetype, or keyword (i.e., data associated with the particular host, source, sourcetype, or keyword are based on the criteria)).

Regarding dependent claim 15, Kulkarni et al teaches, the method as claimed in claim 10. 
Kulkarni et al further teaches, wherein the first set of data shards are coupled to a plurality of data sources from which data is periodically received (Paragraph [0209] FIG. 4 is a block diagram illustrating an embodiment of an indexing system 212 of the data intake and query system 108. The indexing system 212 can receive, process, and store data from multiple data sources 202, which may be associated with different tenants, users, etc. Using the received data, the indexing system can generate events that include a portion of machine data associated with a timestamp and store the events in buckets based on one or more of the timestamps, tenants, indexes, etc., associated with the data (i.e., the first set of data shards receive data from multiple data sources)).

Regarding dependent claim 16, Kulkarni et al teaches, the method as claimed in claim 10. 
Kulkarni et al further teaches, wherein each of the data shards within the first set of data shards correspond to another data shard within the second set of data shards (Paragraph [0174] The data store catalog 220 can store information about the data stored in common storage 216, such as, but not limited to an identifier for a set of data or buckets, a location of the set of data, tenants or indexes associated with the set of data, timing information about the data, etc. For example, in embodiments where the data in common storage 216 is stored as buckets, the data store catalog 220 can include a bucket identifier for the buckets in common storage 216, a location of or path to the bucket in common storage 216, a time range of the data in the bucket (e.g., range of time between the first-in-time event of the bucket and the last-in-time event of the bucket), a tenant identifier identifying a customer or computing device associated with the bucket, and/or an index (also referred to herein as a partition) associated with the bucket, etc (i.e., each first set of data shard can correspond to second set of data shard for example by tenant ID));

Regarding independent claim 17, Kulkarni; Sanjeev (US 20220247695 A1) teaches, a non-transitory computer-readable medium comprising computer readable instructions, which when executed by a processing unit a system (Fig. 1, Paragraph [0180]  FIG. 1 represents one example of a networked computer system) comprising: a processor; a data access engine coupled to the processor (Fig. 1, FIG. 1 represents one example of a networked computer system Paragraph [0181] The networked computer environment 100 comprises one or more computing devices. These one or more computing devices comprise any combination of hardware and software configured to implement the various logical components described herein. For example, the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components), causes a computing system to: corresponding to a first data shard within a first set of data shards, identify a second data shard within a second set of data shards (Paragraph [0217] The indexing node manager 406 can manage the processing of the various streams or partitions of data by the indexing node 404. As partitions or data streams are assigned to the indexing node 404, the indexing node manager 406 can generate one or more partition manager(s) 408 to manage each partition or data stream. In some cases, the indexing node manager 406 generates a separate partition manager 408 for each partition or shard that is processed by the indexing node 404. In certain embodiments, the partition can correspond to a topic of a data stream of the ingestion buffer 310. Each topic can be configured in a variety of ways. For example, in some embodiments, a topic may correspond to data from a particular data source 202, tenant, index/partition, or sourcetype. In this way, in certain embodiments, the indexing system 212 can discriminate between data from different sources or associated with different tenants, or indexes/partitions  (i.e., first partition or shard processed by indexing node is equated to first data shard from plurality of data shards). For example, the indexing system 212 can assign more indexing nodes 404 to process data from one topic (associated with one tenant) than another topic (associated with another tenant), or store the data from one topic more frequently to common storage 216 than the data from a different topic, etc. (i.e., the bucket associated with first data shard and stored in common storage is the second data shard from the plurality of data shards); 
evaluate a monitored condition corresponding to the first data shard (Paragraph [0247] The bucket merge policy can indicate which buckets are candidates for a merge or which bucket to merge (e.g., based on time ranges, size, tenant/partition or other identifiers), the number of buckets to merge, size or time range parameters for the merged buckets, and/or a frequency for creating the merged buckets. For example, the bucket merge policy can indicate that a certain number of buckets are to be merged, regardless of size of the buckets. As another non-limiting example, the bucket merge policy can indicate that multiple buckets are to be merged until a threshold bucket size is reached (e.g., 750 MB, or 1 GB, or more). As yet another non-limiting example, the bucket merge policy can indicate that buckets having a time range within a set period of time (e.g., 30 sec, 1 min., etc.) are to be merged, regardless of the number or size of the buckets being merged  (i.e., the first data shard is monitored based on the size threshold or threshold time range. Here based on the criteria size or time is the monitored condition);
 obtain an identifier of the second data shard in response to the evaluating of the monitored condition (Paragraph [0248] the bucket merge policy can indicate which buckets are to be merged or include additional criteria for merging buckets. For example, the bucket merge policy can indicate that only buckets having the same tenant identifier and/or partition are to be merged, or set constraints on the size of the time range for a merged bucket (e.g., the time range of the merged bucket is not to exceed an average time range of buckets associated with the same source, tenant, partition, etc.). In certain embodiments, the bucket merge policy can indicate that buckets that are older than a threshold amount (e.g., one hour, one day, etc.) are candidates for a merge or that a bucket merge is to take place once an hour, once a day, etc. In certain embodiments, the bucket merge policy can indicate that buckets are to be merged based on a determination that the number or size of warm buckets in the data store 412 of the indexing node 404 satisfies a threshold number or size, or the number or size of warm buckets associated with the same tenant identifier and/or partition satisfies the threshold number or size. It will be understood, that the bucket manager 414 can use any one or any combination of the aforementioned or other criteria for the bucket merge policy to determine when, how, and which buckets to merge (i.e., based on the merge policy retrieving an identifier having threshold size or time range of the merged bucket in the common storage) .
 associate the retrieved identifier of the second data shard to the first data shard  (Paragraph [0246] the bucket manager 414 can monitor the buckets stored in the data store 412 and/or common storage 216 and merge buckets according to a bucket merge policy (i.e., in response to the monitored condition). For example, the bucket manager 414 can monitor and merge warm buckets stored in the data store 412 before, after, or concurrently with the indexer copying warm buckets to common storage 216 (i.e., associating the first data shard which is in data store 412 and the second data shard which is in common storage based on the monitored condition such as a time threshold);
 and cause to direct requests corresponding to the retrieved identifier, to the first data shard (Paragraph [0252] the bucket management policy can indicate that the pre-merged buckets are to be removed without regard to queries relying on the pre-merged buckets and that any queries relying on the pre-merged buckets are to be redirected to the merged bucket. Paragraph [0253] In addition to removing the pre-merged buckets and merged bucket from the data store 412 and removing or instructing common storage 216 to remove the pre-merged buckets from the data store(s) 218, the bucket manger 414 can update the data store catalog 220 or cause the indexer 410 or partition manager 408 to update the data store catalog 220 with the relevant changes. These changes can include removing reference to the pre-merged buckets in the data store catalog 220 and/or adding information about the merged bucket, including, but not limited to, a bucket, tenant, and/or partition identifier associated with the merged bucket, a time range of the merged bucket, location information of the merged bucket in common storage 216, etc. In this way, the data store catalog 220 can be kept up-to-date with the contents of the common storage 216 (i.e., the queries are directed to the merged bucket)).

Regarding dependent claim 18, Kulkarni et al teaches, the non-transitory computer-readable medium as claimed in claim 17. 
Kulkarni et al further teaches, wherein the instruction when executed are to further result in identifying the second data shard based on a shard mapping, wherein the shard mapping is to associate an identifier of the second data shard to a data attribute of data stored within the second data shard Paragraph [0170] As will be described in greater detail herein, at least with reference to FIG. 5, the query system 214 can receive queries that identify a set of data to be processed and a manner of processing the set of data from one or more client devices 204, process the queries to identify the set of data, and execute the query on the set of data. In some cases, as part of executing the query, the query system 214 can use the data store catalog 220 to identify the set of data to be processed or its location in common storage 216 and/or can retrieve data from common storage 216 (i.e., identifying the second data shard/bucked based on shard mapping in the data store catalog)).

Regarding dependent claim 19, Kulkarni et al teaches, the non-transitory computer-readable medium as claimed in claim 17. 
Kulkarni et al further teaches, wherein the instructions are to cause to evaluate the monitored condition based on one of a threshold volume of data within the first data shard, type of data, and frequency of data being updated in the first data shard (Paragraph [0247] The bucket merge policy can indicate which buckets are candidates for a merge or which bucket to merge (e.g., based on time ranges, size, tenant/partition or other identifiers), the number of buckets to merge, size or time range parameters for the merged buckets, and/or a frequency for creating the merged buckets. For example, the bucket merge policy can indicate that a certain number of buckets are to be merged, regardless of size of the buckets. As another non-limiting example, the bucket merge policy can indicate that multiple buckets are to be merged until a threshold bucket size is reached (e.g., 750 MB, or 1 GB, or more). As yet another non-limiting example, the bucket merge policy can indicate that buckets having a time range within a set period of time (e.g., 30 sec, 1 min., etc.) are to be merged, regardless of the number or size of the buckets being merged  (i.e., the first data shard is monitored based on the size threshold or threshold time range. Here based on the criteria size or time is the monitored condition).

Regarding dependent claim 20, Kulkarni et al teaches, the non-transitory computer-readable medium as claimed in claim 17. 
Kulkarni et al further teaches, wherein the instructions are to cause deletion of the second data shard on associating the identifier of the second data shard to the first data shard (Paragraph [0249] Once a group of buckets are merged into one or more merged buckets, the bucket manager 414 can copy or instruct the indexer 406 to copy the merged buckets to common storage 216. Based on a determination that the merged buckets are successfully copied to the common storage 216, the bucket manager 414 can delete the merged buckets and the buckets used to generate the merged buckets (also referred to herein as unmerged buckets or pre-merged buckets) from the data store 412. Also see Paragraph [0409]).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/ patents/ apply/ patent-center for more information about Patent Center and https://www.uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164

/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174